Opinion issued August 23, 2007





 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00647-CR
____________

IN RE GERALD GILBERT, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator Gerald Gilbert filed a petition for writ of mandamus complaining that
respondent court reporter (1) and respondent district clerk (2) have not provided him with
trial records for cause number 958955.  We dismiss the petition for lack of
jurisdiction.
	This Court has mandamus jurisdiction against a district court judge or county
court judge in our district, and all writs necessary to enforce our jurisdiction. (3)  See
Tex. Gov't Code Ann. § 22.221 (Vernon 2006).   We have no authority to issue a
writ of mandamus against a court reporter unless such is necessary to enforce our
jurisdiction.  In re Strickhausen, 994 S.W.2d 936, 936 (Tex. App.--Houston [1st
Dist.] 1999, orig. proceeding). Also, we have no authority to issue a writ of
mandamus against a district clerk unless such is necessary to enforce our jurisdiction. 
In re Coronado, 980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998, orig.
proceeding).   
	This Court issued an opinion affirming relator's conviction in cause number
958955 on March 20, 2003.  See Gilbert v. State, 196 S.W.3d 163, (Tex.
App.--Houston [1st Dist.] 2005, pet ref'd).  Our mandate was filed by the Harris
County District Clerk's office on December 6, 2006.  We no longer have plenary
jurisdiction over the direct appeal.  See Tex. R. App. P. 19.
	Accordingly, the petition for writ of mandamus against the court reporter and
the district clerk is dismissed for lack of jurisdiction.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is Trish Matthew, the official court reporter of the 228th District
Court, Harris
2.    	Respondent is Charles Bacarisse, Harris County District Clerk.
3.    	This Court has no authority to issue writs of mandamus in criminal law matters
pertaining to post conviction habeas corpus proceedings seeking relief from
final felony judgments.  That jurisdiction lies exclusively with the Texas Court
of Criminal Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court
of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex. App.--Houston [1st Dist.]
2001, orig. proceeding); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
2006).